DETAILED ACTION
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the mental process of evaluating a dental image and making a health assessment without significantly more. 
Regarding independent claim 1, the claim recites inputting a digital color image into a neural network and obtaining a health assessment from a neural network, as well we general computer limitations such as a processor, a computer readable medium, and a handheld camera. Under step 2A prong one the claim is directed to a mental process, the mental process of making a judgement based on an image of an oral cavity. The neural network is recited at a high level of generality with no specifics on how the images are processed within the neural network to obtain a health assessment. One of ordinary skill in the art could reasonably perform the steps of observing a dental health image and making a health assessment based on their own judgement (a neural network). Under step 2A prong two, the claim fails to be integrated into a practical application because there is nothing that meaningfully ties the assessment of the image to a practical application. The claim only recites the neural network at a high level of generality and generic computer components. Finally, under step 2Bof the analysis the claim fails to contain any limitations which amount to significantly more than the abstract idea. 
Dependent claims 2-8 and 20 fail to remedy the abstract idea of claim 1. The claims add limitations such as the kind of image which may be input, the classifications which may be used, and other factors which may be taken into account when forming the judgement. These limitations fail to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. 
Regarding independent claim 10, the claim recites inputting a digital color image and an xray image into a neural network and obtaining a health assessment from a neural network, as well we general computer limitations such as a processor, a computer readable medium, and a handheld camera. Under step 2A prong one the claim is directed to a mental process, the mental process of making a judgement based on an image of an oral cavity. The neural network is recited at a high level of generality with no specifics on how the images are processed within the neural network to obtain a health assessment. One of ordinary skill in the art could reasonably perform the steps of observing a dental health image and making a health assessment based on their own judgement (a neural network). Under step 2A prong two, the claim fails to be integrated into a practical application because there is nothing that meaningfully ties the assessment of the image to a practical application. The claim only recites the neural network at a high level of generality and generic computer components. Finally, under step 2B of the analysis the claim fails to contain any limitations which amount to significantly more than the abstract idea. 
Dependent claims 11-15 fail to remedy the abstract idea of claim 10. The claims add limitations such as classification thresholds and other factors which may be taken into account when forming the judgement. These limitations fail to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. 
Regarding claim 16, the claim is directed to the abstract idea of the mental process of evaluating an image of an oral cavity. Under step 2A prong one, the claim recites limitations such as detecting a lesion, measuring the lesion, and outputting a health assessment. Under step 2A prong two, the claim fails to recite additional limitations which integrate the abstract idea into a practical application. The claim recites generic computer processing and image capture devices. Under step 2B, these additional limitations also fail to amount to significantly more than the abstract idea. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-3 and 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ricci (US 2021/0201489 filed 12/30/2019, provisional is provided). 
Regarding claim 1, Ricci teaches: 
A system comprising:  
2a processor; (Ricci [0147] processor with memory)
  3a handheld camera coupled to the processor and configured 4to be inserted in an oral cavity and capture one or more digital color 5images of a tooth from inside the oral cavity, (Ricci [0258] dental image is obtained from…a toothbrush with imaging device being a camera. See support in provisional application page 8)  and 
 6a computer readable medium coupled to the processor and 7configured to store executable control logic, the control logic 8configured to: (Ricci [0147] processor with memory. provisional support page 6)
 9input the one or more digital color images in a first 10neural network configured to classify the one or more digital 11color images, wherein the first neural network classifies the 12one or more digital color images of the tooth, (Ricci [0258] dental image is obtained from…a toothbrush with imaging device being a camera. See also [0037] dental image may be processed with a deep neural network to detect landmarks by matching to an annotated dataset. See support in provisional application page 8, pages 11-13)  and
  13output a health assessment for the tooth based on 14classification result from the first neural network.  (Ricci [0041] the system may match and identify a dental image landmarks and provide treatment recommendations (or no treatment recommendations. See support in provisional application page 8, pages 11-13) 

Regarding claim 2, Ricci teaches: 
The system of claim 1, wherein the computer readable 2medium is further configured to store executable control logic to:  3input one or more x-ray images of the tooth in a second 4neural network configured to measure and classify the one or more 5images, wherein the second neural network classifies the one or more 6x-ray images of the tooth; (Ricci [0258] dental image is obtained from…an xray See also [0037] dental image may be processed with a deep neural network to detect landmarks by matching to an annotated dataset. See support in provisional application page 8, pages 11-13) and 
 7output a health assessment for the tooth based on 8classification result from the second neural network.  (Ricci [0040-41] the system may match and identify a dental image landmarks and provide treatment recommendations (or no treatment recommendations. See support in provisional application page 8, pages 11-13)

Regarding claim 3, Ricci teaches: 
The system of claim 1, wherein the first neural network and 2the second neural network are stored in a second computer readable  medium in a remote server computer.  (Ricci [0061-62] centralized server such as cloud computing user may access through user device, provisional support page 6)

Regarding claim 10, Ricci teaches: 
A device for assessing health of a tooth, the device 2comprising: 
 3a processor; (Ricci [0147] processor with memory)
  4a camera coupled to the processor and configured to be 5inserted in an oral cavity and capture one or more digital color  images of a tooth from inside the oral cavity, (Ricci [0258] dental image is obtained from…a toothbrush with imaging device being a camera)  and  21
 a computer readable medium coupled to the processor and  configured to store executable control logic, the control logic 9configured to: 
 10input the one or more digital color images in a first 11neural network configured to classify the one or more digital 12color images, wherein the first neural network classifies the 13one or more digital color images of the tooth, (Ricci [0258] dental image is obtained from…a toothbrush with imaging device being a camera. See also [0037] dental image may be processed with a deep neural network to detect landmarks by matching to an annotated dataset. See support in provisional application page 8, pages 11-13)  
14input one or more x-ray images of the tooth in a 15second neural network configured to classify the one or 16more images, wherein the second neural network classifies 17the one or more x-ray images of the tooth;  (Ricci [0258] dental image is obtained from…an xray See also [0037] dental image may be processed with a deep neural network to detect landmarks by matching to an annotated dataset. See support in provisional application page 8, pages 11-13)
18output a health assessment for the tooth based on 19classification result from the first neural network and the 20second neural network.  (Ricci [0040-41] the system may match and identify a dental image landmarks and provide treatment recommendations (or no treatment recommendations. See support in provisional application page 8, pages 11-13)



Regarding claim 11, Ricci teaches: 
The device of claim 10, wherein the first neural network and 2the second neural network are stored on the computer readable 3medium.  (Ricci [0061-62] centralized server such as cloud computing user may access through user device)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci as applied to claim 1 above, and further in view of Swank (US 2019/0340760).
Regarding claim 4, Ricci fails to teach: 
The system of claim 1, wherein the first neural network is a  convolutional neural network.  
Swank teaches: 
The system of claim 1, wherein the first neural network is a  convolutional neural network.  (Swank [0048-0050] convolutional neural network)
	Before the time of filing it would have been obvious to one of ordinary skill in the art to substitute the convolutional neural network (as taught by Swank) for the deep neural network in Ricci. The inventions lie in the same field of endeavor of oral health monitoring. The rationale for the substitution is the simple substitution of one neural network structure (convolutional) for another (deep) yielding the predictable result of a neural network for tooth monitoring. 

	Regarding claim 5, Ricci and Swank teach: 
The system of claim 1, wherein the one or more digital color 2images are part of a video file captured by the handheld camera.  (Swank [0056] images may be taken from frames extracted from video)
	Before the time of filing it would have been obvious to one of ordinary skill in the art to substitute the video frame images (as taught by Swank) for the images taught by Ricci. The rationale for the substitution is the simple substitution of one image captured by a camera for another image captured by a camera to yield the predictable result of an image of a mouth. 

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci as applied to claim 1 above, and further in view of Sandholm (US 2016/0220200).
	Regarding claim 20, Ricci fails to teach: 
The system of claim 1, wherein the one or more digital color images maybe 3D scanned images.
	Sandholm teaches: 
The system of claim 1, wherein the one or more digital color images maybe 3D scanned images. (Sandholm[0027] 3D digital model based on optical surface scan)
Before the time of filing it would have been obvious to one of ordinary skill in the art to substitute the video frame images (as taught by Sandholm) for the images taught by Ricci. The rationale for the substitution is the simple substitution of one image captured by a camera for another image captured by a camera to yield the predictable result of an image of a mouth.

Claims 6-7 and 16-17 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci as applied to claim 1 above, and further in view of Yamagishi (US 2007/0105069).
	Regarding claim 6, Ricci fails to teach: 
The system of claim 1, wherein the first neural network 2classifies the one or more images based on classification guidelines  
	Yamagishi teaches: 
The system of claim 1, wherein the first neural network 2classifies the one or more images based on classification guidelines  (Yamagishi [0067-70] the tooth can either be classified as healthy (low risk), minor primary caries (stage I), or major primary caries (stage II) based on thresholds)
	Before the time of filing it would have been obvious to add the dental carie stage classification (as taught by Yamagishi) to the oral health monitory system (as taught by Ricci). The inventions lie in the same field of endeavor of oral health detection and monitoring, and Yamagishi was known at the time of Ricci. The motivation to combine the references is to detect and monitor dental caries with high sensitivity to improve patient health. Yamagishi [0011]

	Regarding claim 7, the combination of Ricci and Yamagishi teaches: 
The system of claim 1, wherein the first neural network 2classifies the one or more images as high risk stage I,IIor low risk.  (Yamagishi [0067-70] the tooth can either be classified as healthy (low risk), minor primary caries (stage I), or major primary caries (stage II))
	Before the time of filing it would have been obvious to add the dental carie stage classification (as taught by Yamagishi) to the oral health monitory system (as taught by Ricci). The inventions lie in the same field of endeavor of oral health detection and monitoring, and Yamagishi was known at the time of Ricci. The motivation to combine the references is to detect and monitor dental caries with high sensitivity to improve patient health. Yamagishi [0011]

	Regarding claim 16, the combination of Ricci and Yamagishi teaches: 
A device comprising:  
2a processor; (Ricci [0147] processor with memory) 3and 
capture one or more digital color images of a tooth from 4inside the oral cavity, and  5a computer readable medium coupled to the processor and 6configured to store executable control logic, the control logic 7configured to:  (Ricci [0258] dental image is obtained from…a toothbrush with imaging device being a camera)  
 8detect one or more lesions on the surface of the tooth using 9fluorescent light;  (Yamagishi [0032-0037] fluorescence detection system. See also [0062-70] detection and classification of either a healthy tooth, minor primary caries, or major primary caries)
10measure the area of the lesion; (Yamagishi [0067-70] the tooth can either be classified as healthy (low risk), minor primary caries (stage I), or major primary caries (stage II) based on ratio thresholds for the suspected dental carie areas)
 	11output a health assessment for the tooth based on the size 12of the lesion compared to the total surface area of the tooth.  (Yamagishi [0067-70] the tooth can either be classified as healthy (low risk), minor primary caries (stage I), or major primary caries (stage II))
	Before the time of filing it would have been obvious to add the dental carie stage classification (as taught by Yamagishi) to the oral health monitory system (as taught by Ricci). The inventions lie in the same field of endeavor of oral health detection and monitoring, and Yamagishi was known at the time of Ricci. The motivation to combine the references is to detect and monitor dental caries with high sensitivity to improve patient health. Yamagishi [0011]

	Regarding claim 17, the combination of Ricci and Yamagishi teaches: 
The device of claim 16, wherein the health assessment 2classifies the tooth as high-risk I, II or low-risk.  (Yamagishi [0067-70] the tooth can either be classified as healthy (low risk), minor primary caries (stage I), or major primary caries (stage II))
	Before the time of filing it would have been obvious to add the dental carie stage classification (as taught by Yamagishi) to the oral health monitory system (as taught by Ricci). The inventions lie in the same field of endeavor of oral health detection and monitoring, and Yamagishi was known at the time of Ricci. The motivation to combine the references is to detect and monitor dental caries with high sensitivity to improve patient health. Yamagishi [0011]

Allowable Subject Matter
	Claims 8, 12-15 and 18-19  are not rejected under the prior art and would be allowable if rewritten in independent form, including all intervening claims,  and the above rejections under 35 U.S.C. 101 were overcome. 
	Regarding claim 8, neither the closest known prior art, nor any reasonable combination thereof teaches: 
The system of claim 7, wherein the first neural network is 2configured to implement a degree of variance in the classification based 3on additional external information comprising specific medical history, 4specific habit and diet.  

Regarding claim 9, neither the closest known prior art, nor any reasonable combination thereof teaches:
The system of claim 2, wherein the second neural network 2classifies the one or more x-ray images based on the ratio between the 3area of the tooth that show sign of restoration and the area of the tooth 4that is intact without decay.  

Regarding claim 12, neither the closest known prior art, nor any reasonable combination thereof teaches:
The device of claim 10, wherein the first neural network 2classifies the one or more images based on the ratio of a first area of 3the tooth having lesions and a second area of the tooth being the 4chewable surface of the tooth which is inclusive of the first area, and  5wherein when the first area is more than 1/3 of the second area, the 6tooth is classified as high risk.  

Regarding claim 13, neither the closest known prior art, nor any reasonable combination thereof teaches:
The device of claim 10, wherein the first neural network 2classifies the one or more images based on the ratio of a first area of 3the tooth having existing fillings and a second area of the tooth being 4 the chewable surface of the tooth which is inclusive of the first area, and wherein when the first area is more than 1/3 of the second area, the  tooth is classified as high risk.  


Regarding claim 14, neither the closest known prior art, nor any reasonable combination thereof teaches:
The device of claim 10, wherein the health assessment of 2the tooth is based on type of restoration on the tooth, size of the 3restoration, and dimensions of the restoration.  

Regarding claim 15, neither the closest known prior art, nor any reasonable combination thereof teaches:
The device of claim 10, wherein the health assessment 2includes an amount of restoration material needed to fill one or more 3cavities.  

Regarding claim 18, neither the closest known prior art, nor any reasonable combination thereof teaches:
The device of claim 16, wherein the health assessment is 2based on ratio of the chewable surface compared to the surface area of  the lesion, wherein if the surface area of the lesion is more than 1/3 of 23 the of total chewable surface area of the tooth, the tooth is classified as 5high-risk.  

Regarding claim 19, neither the closest known prior art, nor any reasonable combination thereof teaches:
The device of claim 16, wherein the control logic is further 2configured to detect interproximal invasion on the tooth and wherein the 3health assessment is classified as high-risk when interproximal invasion 4is detected.  

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K WILBURN whose telephone number is (571)272-3589. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Molly Wilburn/            Examiner, Art Unit 2666